Justice KOURLIS
dissenting.
Today, this court extends the notice-prejudice rule to general liability insurance cases, essentially overruling our longstanding precedent in Maree v. Dairyland Insurance Co., 638 P.2d 286 (Colo.1982). Maj. op. at 645. Since I do not believe that this is a case that necessarily or appropriately demands such an outcome, I respectfully dissent.
I. BACKGROUND
In this case, the relevant and undisputed facts are as follows: (1) the parties to the insurance policies at issue were two companies, Summitville Consolidated Mining Company, Inc. (“SCMCI”) and Travelers; (2) Friedland is a sophisticated international businessman who presided as president and director of SCMCI for three years; (3) Friedland’s tenure began when the company first started construction of a gold mine and heap leach facility near Del Norte, Colorado; (4) Friedland presided over the company at the time Travelers issued the two Special Business liability policies to SCMCI, which policies covered among others, officers and directors of SCMCI; (5) the policy as then issued, even included a separate written endorsement including Friedland as a named insured covering his personal automobile.
In its order concerning Traveler’s motion for summary judgment, the trial court specifically alluded to Friedland’s knowledge of the existence of the policy by characterizing as a salient fact, evidence that “in 1984 and 1985 when the policies at issue were procured by SCMCI insuring plaintiff as an additional insured, [Friedland] was an officer and director of SCMCI.” Moreover, the court pointed out the undisputed fact that Fried-land did not notify Travelers of the CERC-LA claims until six years after the claims were filed. Significantly, the court observed that Friedland had actual knowledge of the existence of the policy at the time he entered into settlement negotiations, which knowledge arose a year prior to his seeking to be indemnified by Travelers. The court, thus, granted Traveler’s motion, concluding that Friedland had demonstrated no justifiable excuse for failing to notify the company of the CERCLA action.
*650II. DISCUSSION
In Marez, this court maintained its, by then, almost century-old principle that an insurance contract’s notice provision should not be “lightly ignored or set aside without substantial justification.” 638 P.2d at 291. There, holders of an automobile insurance policy failed to notify the insurer of an accident as was required by the policy. Id. at 288. We rejected the argument that under those circumstances, the insured could be relieved of its obligations under the contract unless the insurer was prejudiced by the delay. Id. Though we classified Marez as a failure to notify case, our delayed-notice precedent clearly formed the foundation of our decision. We considered the landmark case, Barclay v. London Guarantee & Acc. Co., 46 Colo. 558, 563, 105 P. 865, 867 (1909), in which this court, emphasizing the fundamental concept that condition precedents in insurance contracts are not to be set aside without substantial justification, refused to disregard a two-month delay in notifying the insurer. The Barclay court made clear that “we are not announcing the rule that under no circumstances could the written notice or notices be dispensed with,” explaining that some legal excuse for the late notice might vitiate the refusal to comply with the contract requirement. Id. at 564, 105 P. at 867. We highlighted that our post Barclay jurisprudence had firmly adhered to the principles we announced in that case, citing for illustrative purposes several general liability cases in which we and the court of appeals had followed Barclay even though notice of suit or accident had been delayed but eventually given. See, e.g., Certified Indem. Co. v. Thun, 165 Colo. 354, 360, 439 P.2d 28, 30 (1968); Cochran v. Mass. Bonding & Ins. Co., 76 Colo. 198, 230 P. 788 (1924); Thomas v. Guar. Nat’l. Ins. Co., 43 Colo.App. 34, 597 P.2d 1053 (1979). Our reference to the precedent, therefore, demonstrated that our century-old rule announced in Barclay, requiring substantial justification for the departure from the notice provision, was intended to apply to all cases in which the insured sought to avoid the strictures of the contract notice provision. Indeed, in Marez we discussed the Tenth Circuit opinion in Jennings v. Horace Mann Mutual Insurance Co., 549 F.2d 1364 (10th Cir.1977), which advocated the very principle this court now adopts. We acknowledged that, as in that case, the modern trend among courts was to take into account the prejudice to the insurance company occasioned by an unexcused delay; we refused to adopt such a new rule when the facts did not justify departure from the Barclay rule. Id. at 290-91. We reasoned that “were we to attempt to adopt a new rule of law embodying the various aspects of the concept of prejudice, we would be formulating an abstract rule in a factual vacuum.” Id. at 291.
Marez thus left room for the possibility that a certain “factual context” might “compel, in the interest of justice,” that we depart from the principles announced in Barclay. 638 P.2d at 291.
Almost a decade later, we addressed just such a factual context and adopted the notice-prejudice rule in an Uninsured Motorist (“UM”) case: Clementi v. Nationwide Mutual Fire Insurance Co., 16 P.3d 223 (Colo.2001). There, we took pains to distinguish Marez, noting that its holding applied to liability cases and was therefore inapplicable to UM cases. Id. at 228.
Today, this court overrules Marez, concluding that our underlying policy reasons for adopting the notice-prejudice rule in Clementi justifies extending that doctrine to all liability cases via the situation at bar. I respectfully disagree. Our holding in Clem-enti did not impugn the essential maxim (which protects both parties to the insurance contract) that deviation from the notice provision is permitted only if “substantial” justification is shown. It is certainly true that we recognized several policy bases for requiring that the insurer demonstrate prejudice when the insured delays in notifying the insurer, including “the unequal bargaining power of the parties to an insurance policy.” Id. at 230. However, such policy interests were never intended to subsume every aspect of insurance litigation. Considering the gamut of insurance disputes, Clementi did not purport to resolve the question in all of those contexts. Indeed, the majority correctly notes that we have articulated a “heightened *651responsibility to scrutinize insurance policies for provisions that unduly compromise the insured’s interest.” Maj. op. at 645. However, we have considered our duty most pronounced, not in cases of arms-length insurance agreements between two companies, see, e.g., Martinez v. Lewis, 969 P.2d 213 (Colo.1998), but rather, in cases involving unsophisticated individual policyholders. See, e.g., State Farm, Mut. Auto. Ins. Co. v. Brekke, No. 03SC585, 2004 WL 2782262 (Colo. Dec.6, 2004); Goodson v. Am. Standard of Wis., 89 P.3d 409 (Colo.2004); dem-enti v. Nationwide Mut. Fire Ins., 16 P.3d 223 (Colo.2001); Huizar v. Allstate Ins. Co., 952 P.2d 342 (Colo.1998); Farmers Group, Inc. v. Trimble, 691 P.2d 1138 (Colo.1984).
The instant case does not fall within that category. Additionally, it does not legitimately raise the question of whether Clemen-ti should extend to general liability insurance cases for yet another reason. As the majority notes, maj. op. at 644, in Clementi, we were faced with a five month delay in the notification process, which notice occurred before the underlying litigation expired. Here, although the majority refuses to classify this case as a no-notice case, see maj. op. at 647, this insured did not notify the insurer of the underlying litigation until over six years after he became aware of the circumstances giving rise to coverage, and after he had settled the claim. The majority seems to be adopting the result espoused by the Marez dissent, which argued for a shifting burden of presumption only “in cases where the insured fails to provide the insurer with any notice whatever of the accident or claim,” see Marez, 638 P.2d at 292 (Quinn, J., dissenting), adding that no prejudice would be presumed in any late notice case, see id. at n. 2, 638 P.2d 286. In fact, such a substantial delay in notifying the insurer in a case such as this has sometimes been characterized as prejudice as a matter of law and sufficient to justify denial of coverage. See Am. Mut. Liab. Ins. Co. v. Beatrice Co., Inc., 924 F.Supp. 861, 875 (N.D.Ill.1996) (holding that sophisticated insured’s delay of more than one year in giving notice to liability insurers unreasonable and unexeused); Avco Corp. v. Aetna Cas. & Sur. Co., 679 A.2d 323, 328 (R.I.1996) (holding insurer prejudiced where meaningful investigation of environmental contamination prevented by two-year delay); accord West Bay Exploration Co. v. AIG Specialty Agencies of Tex., Inc., 915 F.2d 1030 (6th Cir.1990); Fireman’s Fund Ins. Co. v. ACC Chem. Co., 538 N.W.2d 259 (Iowa 1995). In total, the evidence and circumstances of this case do not suggest circumstances that should compel the court to overrule Marez.
III. CONCLUSION
In Marez, we refused to extend the notice prejudice rule to general liability cases, leaving room for “substantial justification” for departing from that holding, dementi honored that holding. Because Marez is the law and this case does not pose a circumstance in which that precedent need be reconsidered, let alone overruled, I respectfully dissent. I would affirm the trial court order granting Traveler’s motion for summary judgment.